Hill, P. J.
(dissenting). The Tax Commission acts in a judicial capacity in determining the expenses of counsel on an appeal. Webster defines the meaning of judgment in law: “ The act of determining, as in courts, what is conformable to law and justice.” In People ex rel. Hallock v. Hennessy (205 N. Y. 301) the nature of the determination made by assessors appointed under a statute to determine damages to a land owner caused by erection of a bridge was under discussion. The majority opinion states (p. 308): “ An award in law means " a judgment or finding upon a disputed matter submitted for decision. Even a mere estimate of damages is necessarily in the nature of a judicial act, for it requires the finding of a fact through the exercise of judgment upon evidence of some kind.” In McNulty v. Hurd (72 N. Y. 518) at page 521 the following definition is given: il A judgment is an adjudication of the rights of the parties in respect to the claim involved.” The *659original matter was before this court (251 App. Div. 915). In July, 1937, we decided the matter by confirming the decision including the allowance for costs. Our decision was a judgment later reviewed and affirmed by the Court of Appeals (276 N. Y. 529).
The award of costs was a judicial act and the amount became a judgment within the purview of section 82 of the General Municipal Law.
The order should be reversed and the sum of $720 interest awarded to the appellant, with interest thereon from January, 1938, with costs.
Heffernan, Schenck and Brewster, JJ., concur with Bliss, J.; Hill, P. J., dissents in an opinion.
Order affirmed, without costs.